DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 1, 3, 5, 7 are objected to because of the following informalities: 
Claims 1 and 3 are objected to because of the following informalities:  Claims recite “determining that the UE is registered for the emergency services, when the information indicates that the UE is registered for the emergency services;”  There is grammatical error.
Claims 3 and 7 are objected to because of the following informalities:  Claims recite
“wherein UE is determined registered for the emergency services, when the information indicates that the UE is registered for the emergency services,”  There is grammatical error.
Appropriate correction is required.



Claims 1- 8 are rejected under 35 U.S.C. 103 as being unpatentable over YAN (CN 110636604A) in view of Kim (US 20180376444 A1)

Re: Claim 1
YAN discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from an access and mobility management function (AMF), a message, 
See YAN Fig. 3, Step 302. [0094]: Step 302: The AMF sends first indication information to the terminal device, where the first indication information is used to instruct the terminal device to update the registration management state to the emergency registration state.
wherein the message includes information indicating whether the UE is registered for emergency services; 
See YAN Fig. 3, [0094]: Step 302: The AMF sends first indication information to the terminal device, where the first indication information is used to instruct the terminal device to update the registration management state to the emergency registration state.
NOTE: Also See [0120] re de-registration request; Fig. 4 with [0150] re rejection message; Fig. 7 with [0211] re de-registration request for additional support.
determining that the UE is registered for the emergency services, when the information indicates that the UE is registered for the emergency services; and 
See YAN Fig. 3, Step 303. [0096]: After receiving the first instruction information, the terminal device updates the registration management state from the normal registration state to the emergency registration state according to the first instruction information.
NOTE: Also See Fig. 7 with [0214] 
releasing protocol data unit (PDU) sessions not associated with the emergency services, when the information indicates that the UE is registered for the emergency services.
See YAN Fig. 3, [0114]: After receiving the first indication information (or the second indication information) in step 302, the terminal device directly releases the non-emergency session. . . the first indication information (or the second indication information) in step 302 is used to instruct the terminal device: if the terminal device has a non-emergency session, release the nonemergency session.


Note, Yan discloses, as mentioned above, wherein the de-registration request message includes information indicating whether the UE is registered for emergency services; 
See YAN [0211] Step 705a: The AMF sends a de-registration request (de-registration request) message to the UE. The deregistration request message carries first indication information. The first indication information is used to instruct the UE to update from a normal registration state to an emergency registration state.
YAN does not appear to explicitly disclose a non-access stratum (NAS)
In a similar endeavor, KIM discloses use of a non-access stratum (NAS) message for deregistration request
See KIM [0391]: the transmission of an initial NAS message (Registration Request, Service Request or Deregistration Request) starts to shift from the CM-IDLE state to the CM-CONNECTED stats)
NOTE: Also See use of NAS message for transmission between AMF and UE (See Fig. 18 [0596]) and NAS reject from AMF to UE (See Fig. 19). 
Note, YAN and KIM are analogous art because both are directed to control message signaling between UE and mobility management entity (See YAN Abstract and KIM Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the YAN invention by employing the teaching as taught by KIM to provide the limitation: use of NAS message.  The motivation for the combination is given by KIM which provides the method be compatible with UMTS and LTE standards.

Re: Claims 2, 4, 6, and 8
YAN in view of KIM discloses
	wherein the UE is not currently registered for emergency services.
See YAN Fig. 3, [0095]: After receiving the first instruction information, the terminal device updates the registration management state from the normal registration state to the emergency registration state according to the first instruction information
NOTE: Also See Fig. 3, Fig. 4, [0142]; Fig. 4 [0152] and [0183]; and Fig. 7 [0211]; for additional support.

Re: Claim 3
YAN discloses a method performed by an access and mobility management function (AMF) in a wireless communication system, the method comprising: 
transmitting, to a user equipment (UE), a message, 
See YAN Fig. 3, Step 302. [0094]: Step 302: The AMF sends first indication information to the terminal device, where the first indication information is used to instruct the terminal device to update the registration management state to the emergency registration state.
wherein the message includes an information indicating whether the UE is registered for emergency services, 
See YAN Fig. 3, [0094]: Step 302: The AMF sends first indication information to the terminal device, where the first indication information is used to instruct the terminal device to update the registration management state to the emergency registration state.
NOTE: Also See [0120] re deregistration request; Fig. 4 with [0150] re rejection message; Fig. 7 with [0211] for additional support.
wherein whether the UE registers for the emergency services is determined based on the message, 
See YAN Fig. 3, Step 303. [0096]: After receiving the first instruction information, the terminal device updates the registration management state from the normal registration state to the emergency registration state according to the first instruction information.
NOTE: Also See Fig. 7 with [0214] 
wherein the UE is determined registered for the emergency services, when the information indicates that the UE is registered for the emergency services, and 
See YAN Fig. 3, Step 303. [0096]: After receiving the first instruction information, the terminal device updates the registration management state from the normal registration state to the emergency registration state according to the first instruction information.
wherein protocol data unit (PDU) sessions not associated with the emergency services are released, when the information indicates that the UE is registered for the emergency services.  
See YAN Fig. 3, [0114]: After receiving the first indication information (or the second indication information) in step 302, the terminal device directly releases the non-emergency session. . . the first indication information (or the second indication information) in step 302 is used to instruct the terminal device: if the terminal device has a non-emergency session, release the nonemergency session.
NOTE: Also See Fig. 7 with [0215] and [0221]: the UE has locally released the non-emergency PDU session.

Note, Yan discloses, as mentioned above, wherein the de-registration request message includes an information indicating whether the UE is registered for emergency services, 
See YAN [0211] Step 705a: The AMF sends a de-registration request (de-registration request) message to the UE. The deregistration request message carries first indication 
YAN does not appear to explicitly disclose a non-access stratum (NAS)
In a similar endeavor, KIM discloses use of a non-access stratum (NAS) message for deregistration request
See KIM [0391]: the transmission of an initial NAS message (Registration Request, Service Request or Deregistration Request) starts to shift from the CM-IDLE state to the CM-CONNECTED stats)
NOTE: Also See use of NAS message for transmission between AMF and UE (See Fig. 18 [0596]) and NAS reject from AMF to UE (See Fig. 19). 
Note, YAN and KIM are analogous art because both are directed to control message signaling between UE and mobility management entity (See YAN Abstract and KIM Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the YAN invention by employing the teaching as taught by KIM to provide the limitation: use of NAS message.  The motivation for the combination is given by KIM which provides the method be compatible with UMTS and LTE standards.

Re: Claim 5
YAN in view of KIM discloses user equipment (UE), the UE comprising: (See YAN Fig. 13, [0311]: FIG. 13 shows a simplified schematic diagram of a possible design structure of a terminal device) a transceiver; and at least one of processor coupled with the transceiver and configured to:  (See YAN Fig. 13, [0311]: a transmitter 1301, a receiver 1302 and a processor 1303)
See YAN Fig. 13, [0314]: The processor 1303 controls and manages the actions of the terminal device 1300, and is configured to execute the processing procedure performed by the terminal device 1300 in the foregoing embodiment of the present invention.
receive, from an access and mobility management function (AMF), a non-access stratum (NAS) message, 
wherein the non-access stratum (NAS) message includes information indicating whether the UE is registered for emergency services, 
determine that the UE is registered for the emergency services, when the information indicates that the UE is registered for the emergency services, and 
release protocol data unit (PDU) sessions not associated with the emergency services, when the information indicates that the UE is registered for the emergency services.  
NOTE: See the rejection of Claim 1.

Re: Claim 7
YAN in view of KIM discloses an access and mobility management function (AMF), the AMF comprising: (See YAN Fig. 14, [0316]: Referring to FIG. 14,  The apparatus may be the mobility management network element) a transceiver (See YAN Fig. 14, The communication interface 1403); and at least one of processor coupled with the transceiver and configured to: 
(See YAN Fig. 14, [0317]: The processor 1402 may be a CPU, a microprocessor, an ASIC, or one or more integrated circuits used to control the execution of the program of the present application.
transmit, to a user equipment (UE), a non-access stratum (NAS) message, 
wherein the NAS message includes an information indicating whether the UE is registered for emergency services, 
wherein whether the UE registers for the emergency services is determined based on the NAS message, 
wherein UE is determined registered for the emergency services, when the information indicates that the UE is registered for the emergency services, and 
wherein protocol data unit (PDU) sessions not associated with the emergency services are released, when the information indicates that the UE is registered for the emergency services.  
NOTE: See the rejection of Claim 3. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644